 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   WILLIAM J. GRADFORD,                       1:17-cv-01248-DAD-GSA-PC
10                          Plaintiff,          ORDER STRIKING DOCUMENTS
                                                PURSUANT TO COURT ORDER
11               v.
                                                (ECF Nos. 67, 68, 69.)
12   STANISLAUS PUBLIC SAFETY
     CENTER, et al.,
13
                            Defendants.
14

15

16          Pursuant to the court’s order issued on May 13, 2021, in which the court ordered that no
17   further motions or requests shall be considered by the court in this closed case, IT IS HEREBY
18   ORDERED that Plaintiff’s declaration filed on May 14, 2021, request filed on May 17, 2021,
19   and motion filed on May 19, 2021 are stricken from the record.
20

21   IT IS SO ORDERED.

22      Dated:        May 22, 2021                        /s/ Gary S. Austin
23                                                  UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
